Citation Nr: AXXXXXXXX
Decision Date: 06/30/21	Archive Date: 06/30/21

DOCKET NO. 200909-108540
DATE: June 30, 2021

REMANDED

Entitlement to a rating in excess of 10 percent for gastroesophageal reflux disease (GERD) is remanded.

REASONS FOR REMAND

The Veteran served on active duty in the United States Army from February 1998 to May 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2020 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Veteran was afforded one VA examination in furtherance of his claim for an increased disability rating for GERD. See 8/14/2020 C&P Examination.  However, while the Veteran submitted a daily log of his symptoms, that log does not appear to have been considered by the examiner.  Id.; 5/28/2020 Correspondence.  Therefore, the examination is inadequate for VA purposes, and remand is necessary to obtain an addendum opinion which considers the Veteran's report of his daily symptomatology. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The matters are REMANDED for the following action:

Forward the Veteran's claims file to the examiner who conducted the August 2020 examination, if available.  If that examiner is not available, forward the file to an appropriate clinician.  

Following a review of the claims file and the Veteran's self-produced symptom log, the examiner should then assess the current severity of his service-connected GERD.

 

 

S.C. Krembs

Veterans Law Judge

Board of Veterans' Appeals

Attorney for the Board	Z. Sloley, Associate Counsel

The Board's decision in this case is binding only with respect to the instant matter decided. This decision is not precedential and does not establish VA policies or interpretations of general applicability. 38 C.F.R. § 20.1303.